Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 4 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Singleton (Patent No.: US 7,959,085 B2) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Singleton (Patent No.: US 7,959,085 B2) in view of Chin et al. (US Pub. No.: 2011/0316158 A1).
Regarding Claim 4, Singleton discloses					            	            a method of making a device, comprising:	reducing a thickness of two or more die (Col. 5, L 49-Col. 6, L 13, Fig. 2 – in Fig. 2, a plurality of electrical/opto-electrical components 20a, 20b, 20c are shown; each electrical component can be considered a die; the die could be a microprocessor chip, an LED, a switch etc.; it is universally known that singulated finished dies have in most cases a thickness thinner than the starting wafer, the thinning is achieved either by thinning the wafer near the end of the processing before it is singulated into dies or the dies are thinned after it has been singulated from the wafer; thinning dies after it has been formed by dicing wafers has been well-documented, for example see Patent No.: US 6,465,344 B1);	stacking said two or more die onto a PCB (Col. 5, L 25-64, Fig. 2 – circuit board 10 can be considered as a printed circuit board; a plurality of dies 20a-20c are stacked onto the printed circuit board 10); 	encapsulating said die between sheets of a laminate material (Col. 6, L 29-56, Fig. 2 – the bottom laminate material formed of bottom cover sheet 104 & seal coating 106, the top laminate material formed of top cover sheet 102 & seal coating 106); and 	hardening said encapsulation to form said device (Col. 7, L 1-49 & Col. 9. L 4-65 - implied).	
Singleton is not emphatic enough regarding reducing a thickness of two or more die; and stacking said two or more die onto a PCB,		Chin et al. discloses					            	           				 a method of making a device, comprising:	reducing a thickness of two or more die (abstract, Paragraph 0011 - implied); and	stacking said two or more die onto a PCB (Paragraphs 0004-0011, 0028; Fig. 1 – dies 102 & 112, board 104).											
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Chin to adapt a method of making a device, comprising: reducing a thickness of two or more die; and stacking said two or more die onto a PCB of Singleton in order to manufacture a thin and light microelectronic assembly.


Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Singleton (Patent No.: US 7,959,085 B2) and Chin et al. (US Pub. No.: 2011/0316158 A1), as applied to claim 4, further in view of Solberg et al. (Pub. No.: US 2006/0286717 A1).

Regarding Claim 6, modified Singleton, as applied to claim 4, does not explicitly disclose    												the method, wherein: a thickness of each of said two or more die is between approximately 0.003 inches and 0.005 inches.							However, Solberg et al. disclosesthe method, wherein: a thickness of each of said two or more die is between approximately 0.003 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Solberg et al. to adopt the method, wherein: a thickness of each of said two or more die of Singleton is between approximately 0.003 inches and 0.005 inches in order to manufacture a thin and light microelectronic assembly.

Regarding Claim 7, modified Singleton, as applied to claim 4, does not explicitly disclose    												the method, wherein: a thickness of each of said two or more die is approximately 0.004 inches.												However, Solberg et al. disclosesthe method, wherein: a thickness of each of said two or more die is approximately 0.004 inches (Paragraph 0051 – this prior art teaches that the thickness of the dies is between about 0.004 inches to 0.008 inches; or in other word, at least in some possible embodiment a thickness of each of said two or more die could potentially be approximately 0.004 inches).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the teachings of Solberg et al. to adopt the method, wherein: a thickness of each of said two or more die of Singleton is approximately 0.004 inches in order to manufacture a thin and light microelectronic assembly.


Response to Arguments
Applicants’ arguments filed on 12/27/2021 have been fully considered but they are not found to be persuasive.
The Applicant has argued “Singleton does not teach a heat based injection molding process”.
The Examiner’s rebuttal –	The Examiner, unfortunately, does not understand the premise of the above statement. First of all, it is not important or relevant whether Singleton teaches a heat-based injection molding or not. The Applicant’s argument has all along been that Singleton does not teach two separate process steps namely encapsulation and then hardening the encapsulation. The Examiner, has also been explaining all along why he believes that Singleton, does indeed, teach both those separate steps, i.e., the encapsulation and then the hardening of the encapsulation. In explaining his point, the Examiner was describing how Singleton injects thermosetting polymeric material into the reaction injection molding apparatus in a liquid state (Col. 9, L 26-32; Fig. 5). The Examiner was further arguing that this injection would result in the encapsulation of dies 20a, 20b, 20c etc. between sheets 102 & 104 (Fig. 2) and that would complete the encapsulation process step. Once the process of encapsulation is complete, the step of curing (hardening) could be considered to ensue. The step of hardening is not an instantaneous process, it requires certain finite amount of time for complete curing (complete curation is known to be important in the industry). This means that once the step of encapsulation is complete, the step of hardening starts and ends after a certain period of time. The process of curing, i.e., hardening might require thermal energy (could be done at room temperature (which also means supply of measurable heat or thermal energy) or at an elevated the thermosetting polymeric material would take a fixed shape and become a layer of thermosetting material 50 (Figs. 2 & 5). Without curing/hardening, the formation of the device would not be complete. So, both the step of encapsulating and the step of hardening taught by the instant application are also integral parts of the processes performed by Singleton and they just like in the instant application take place sequentially one after another.      


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

01/06/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812